Citation Nr: 0532245	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left ankle fracture residuals, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left knee traumatic arthritis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).

Procedural history

The veteran served on active duty from October 1948 to 
September 1952.

In a February 1953 rating action, service connection was 
granted for fracture residuals of the left ankle.  A 20 
percent disability rating was assigned.

In a January 2004 rating decision, the RO denied the 
veteran's claims of entitlement to an increased disability 
rating for service-connected left ankle fracture residuals 
and TDIU.  The veteran indicated disagreement with that 
decision and, after being issued a Statement of the Case 
(SOC), perfected his appeal by submitting a substantive 
appeal (VA Form 9) in June 2004.

In a June 2004 rating decision, the RO granted service 
connection for left knee traumatic arthritis secondary to the 
veteran's service-connected left ankle fracture residuals.  A 
10 percent disability rating was assigned.  The veteran 
indicated disagreement with the disability rating and, after 
being issued a SOC, perfected his appeal of that matter by 
submitting a substantive appeal (VA Form 9) in October 2004.

The issues of entitlement to an increased disability rating 
for service-connected left knee traumatic arthritis and TDIU, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  Left ankle fracture residuals are manifested primarily by 
limited left ankle movement.  Ankylosis of the left ankle is 
not shown.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
ankle fracture residuals so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected left ankle fracture residuals are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2005).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. 
3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a higher rating for his 
service-connected left ankle fracture residuals, which are 
rated as 20 percent disabling.  The Board will decide this 
issue.  The veteran is also seeking entitlement to a higher 
rating for his service-connected left knee traumatic 
arthritis, which is rated as 10 percent disabling, and to 
TDIU benefits.  These issues are discussed in the REMAND 
section of this decision.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence as pertains to the veteran's claim for an 
increased rating for his service-connected left ankle 
fracture residuals.

1.  Entitlement to an increased disability rating for 
service-connected left ankle fracture residuals, currently 
evaluated as 20 percent disabling.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§  3.102, 4.3 (2005) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the June 2004 
SOC of the relevant law and regulations pertaining to his 
claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in July 
2003, whereby the veteran was advised of the provisions 
relating to the VCAA, to include advising him of the need to 
provide evidence that left ankle fracture residuals had 
increased in severity.  Specifically, he was advised that VA 
would obtain relevant federal government records, including 
his service records, VA Medical Center records, and records 
from other federal agencies, such as the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant records 
not in the custody of a federal agency, to include records 
from state or local governments, private medical care 
providers, current or former employers, and other non-federal 
governmental sources.  The veteran was specifically advised 
that he was to furnish VA with sufficient information about 
his records so that VA could request them from the person or 
agency that has them, and was notified that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a federal 
department or agency.  In addition, he was specifically 
advised in this letter to "[t]ell us if you know of any 
additional evidence you would like us to consider for the 
condition(s) addressed by this claim," (emphasis in 
original), thereby putting him on notice that he could submit 
any additional information he thought that would assist him 
in his claim.  In that regard, the Board notes that the SOC 
furnished the veteran in June 2004 set forth the provisions 
of 38 C.F.R. § 3.159, which delineated procedures to address 
the requirements of the VCAA and which stipulates, at 
38 C.F.R. § 3.159(b)(1), in pertinent part, that "VA will 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, is met in this case.  The 
veteran's claim was adjudicated by the RO in January 2004, 
subsequent to the issuance of the July 2003 VCAA letter that 
pertained to this claim.  The Board accordingly finds that 
there is no prejudice to the veteran or violation of the 
requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
attorney have not indicated any concerns with respect to the 
VCAA notice. 

Finally, the Board observes that the veteran is represented 
by counsel, who is presumably fully conversant with the 
provisions of the VCAA and who has not indicated that any 
VCAA deficiency exists.  See Mayfield, supra; see also   
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence includes the report of a VA examination conducted in 
August 2003.  The veteran and his attorney have not 
identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that the veteran engaged the 
services of a attorney, and was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  He was offered, and declined, the opportunity to 
present testimony at a hearing at the RO or before the Board.  
See 38 C.F.R. § 3.103 (2005).

Finally, the Board notes that in communications to the RO, 
the veteran's attorney made vague and generalized statements 
as to possible procedural deficiencies, without specifically 
describing any such.  Indeed, it appears that the attorney 
merely filed a pre-printed form which included "canned" 
language.  Notwithstanding the attorney's failure to identify 
any specific due process concerns, the Board has carefully 
reviewed the file and for reasons stated immediately above 
finds that due process in general, and the provisions of the 
VCAA in particular, have been fully complied with.   

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Specific schedular criteria

The veteran's service-connected left ankle disability is 
currently rated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2005).  Under 38 C.F.R. Diagnostic Code 
5271, moderate limitation of ankle motion is rated as 
10 percent disabling, while marked limitation of ankle motion 
is rated as 20 percent disabling. 

Under Diagnostic Code 5270, ankylosis of the ankle in plantar 
flexion at less than 30 degrees is rated as 20 percent 
disabling, while ankylosis of the ankle in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 (zero) degrees and 10 degrees, is rated as 30 percent 
disabling.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected left ankle fracture residuals, which are 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).  He contends that the 
symptomatology associated with this disability has become 
more severe.  See the veteran's "Claim for Increase" dated 
July 8, 2003.

For his part, the veteran's attorney has provided no 
substantive argument.  Communications from the attorney to 
the RO consist of what appear to be pre-printed forms which 
do not refer to the left ankle disability with any 
specificity.   

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's left ankle disability disability, characterized 
as residuals of a left ankle fracture, is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 [ankle, limited 
motion of].  As will be discussed below, this fits the 
veteran's disability; VA examination shows that left ankle 
motion is limited.

The SOC issued in the course of the veteran's appeal shows 
that Diagnostic Code 5270 [ankle, ankylosis of] was also 
considered by the RO as an applicable criteria by which to 
evaluate the veteran's left ankle disability.  The question 
that accordingly must be resolved is whether the veteran's 
left ankle fracture residuals are in fact productive of left 
ankle ankylosis.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  This is 
significant because a higher rating than the current 20 
percent rating can be assigned pursuant to Diagnostic Code 
5270 when the evidence demonstrates ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 (zero) degrees and 10 degrees.
 
Although VA examination has revealed decreased ranges of 
motion of the left ankle, the medical evidence of record 
fails to demonstrate the presence of any ankylosis.  
Specifically, the report of the August 2003 VA examination 
shows that left ankle dorsiflexion was accomplished to 12 
degrees with pain at that limit, with plantar flexion 
accomplished to 34 degrees, again with pain at that limit.  
In brief, the evidence demonstrates that, while left ankle 
motion was limited, the left ankle was not ankylosed.  There 
is no medical evidence to the contrary, and it does not 
appear that the veteran and his attorney have contended that 
the ankle is in fact ankylosed.  It follows that application 
of Diagnostic Code 5270 is not warranted.

Diagnostic Code 5271 is deemed by the Board to be the most 
appropriate, primarily because they pertain specifically to 
the diagnosed disability, left ankle fracture residuals.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code or codes would be more appropriate, 
and the veteran has not requested that another diagnostic 
code be used.  

Accordingly, the Board concludes that Diagnostic Code 5271 is 
the most appropriate in this case.

Schedular rating

The veteran's left ankle fracture residuals are currently 
rated as 20 percent disabling under Diagnostic Code 5271.  
This is the highest rating that can be awarded under the 
rating schedule for limitation of ankle motion; as noted 
above, ankle motion that is markedly limited is deemed to be 
20 percent rating, with no higher rating or disability more 
severe than "marked" set forth.

DeLuca consideration

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that VA's review of a service-
connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  The Court has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2005) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2005).

However, where, as here, a claimant is already receiving the 
maximum disability rating for limitation of motion [under 
Diagnostic Code 5271, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required. 
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

The August 2003 and January 2004 RO rating decisions 
considered the mater of  referral for an extraschedular 
rating.  Accordingly, the Board will consider the matter.

Neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required hospitalization 
at any time for his left ankle disability.  In fact, it does 
not appear that even seeks outpatient treatment for this 
disability.   

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
While the evidence reflects that the veteran has not worked 
for a number of years, it is not shown that he left work due 
to the left ankle disability.  Indeed, the August 2003 VA 
examination report shows that the veteran had worked as an 
electrician for many years, was currently retired, and 
"[t]he condition did not result in any time off from work."  
This assessment appears to be congruent with past medical 
history.  In a January 1953 report of VA medical examination, 
shortly after the veteran left service, he was "working 8 
hours a day, and on his feet all of that time".  In the 
report of a September 1994 VA examination, the veteran "has 
been gainfully employed as an electrician . . . for the last 
40 years".     

The veteran indicated in September 2003 on a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, that his left ankle fracture residuals 
prevented him from securing or following any substantially 
gainful occupation.  In evaluating the evidence and rendering 
a decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). In this case, 
there is no evidence, aside from the veteran's recent self 
report, that the ankle disability prevents him from working.  
The Board places little weight of probative value on the 
veteran's recent statements, made in connection with his 
claim for monetary benefits from VA.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  The Board places greater weight 
on the medical records dating back to 1953.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by a 
claimant].

The Board additionally observes that the medical record does 
not indicate that an exceptional or unusual clinical picture 
exists.  Indeed, the record, although indicating that a left 
ankle disability exists, do not indicate anything out of the 
ordinary about it.  The veteran and his attorney have not 
contended otherwise, and they have proffered no medical 
evidence in support of his claim.  See 38 U.S.C.A. § 5107(a) 
[it is the claimant's responsibility to support a claim for 
benefits].

In short, the evidence does not support the proposition that 
the veteran's service-connected left ankle fracture residuals 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

In so concluding, the Board has no reason whatsoever to doubt 
that the left ankle causes problems and indeed interferes 
with employability.  However, any such occupational 
impairment resulting from left ankle fracture residuals is 
specifically contemplated in the rating currently assigned 
for that disability.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].


ORDER

An increased disability rating for service-connected left 
ankle fracture residuals is denied.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected left knee traumatic arthritis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU).

Reason for remand

In a June 2004 rating decision, the RO granted service 
connection for left knee traumatic arthritis, as secondary to 
service-connected left ankle fracture residuals, and assigned 
a 10 percent rating therefor.  The veteran indicated 
disagreement with the assignment of that rating, and this 
appeal ensued.

The Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A].

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claim for an increased rating for 
left knee traumatic arthritis in its statement of the case 
furnished to him in September 2004.  Crucially, however, he 
has not been provided specific notice of the VCAA's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  As such, absent notice 
of the VCAA, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  

The Court has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the Court's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the Court.  As the Board cannot rectify this deficiency on 
its own, see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter 
must be remanded for further development.

The Board observes in passing that VCAA letters were provided 
to the veteran in July 2003 [with respect to the issue of the 
veteran's entitlement to an increased rating for his ankle 
disability] and in October 2003 [with respect to the TDIU 
claim].  These letters, however, do not suffice to provided 
adequate information concerning the knee claim.

Deferred action

The veteran's only service-connected disabilities are the 
left ankle and the left knee.  
The TDIU claim is inextricably intertwined with the left knee 
claim in that resolution of the knee claim may effect the 
TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  

Appellate review of the veteran's claim for TDIU is therefore 
deferred pending completion of the actions requested herein.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must issue a VCAA letter which 
specifically refers to the issue of 
entitlement to an increased rating for 
the left knee disability.

2.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claim for an increased rating 
for service-connected left knee traumatic 
arthritis, taking into consideration any 
additional evidence which has been added 
to the record.  If appropriate, the RO 
should also readjudicate his claim for 
TDIU benefits.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if it is otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


